Citation Nr: 1124818	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected adjustment disorder.  

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the cervical spine.

4. Entitlement to an initial compensable disability rating for service-connected degenerative joint disease (DJD) of the lumbar spine.
 
5. Entitlement to service connection for restless leg syndrome.  

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1980, from May 1991 to September 1991, from June 1992 to September 1992, and from October 1994 to September 2006.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, among other things, granted service connection for adjustment disorder and assigned a 10 percent rating; granted service connection for tinnitus and assigned a 10 percent rating; granted service connection for DDD of the cervical spine and for DJD of the lumbar spine, assigning noncompensable ratings for each disability; and denied service connection for restless leg syndrome.  The Veteran filed a Notice of Disagreement with respect to several issues; however, an appeal was perfected only for the issues identified on the title page.  Accordingly, these are the only issues currently before the Board.  38 C.F.R. § 20.200.

The Veteran also referenced a claim for service connection for chronic insomnia in her May 2009 Substantive Appeal.  In August 2010, the RO notified the Veteran that this constituted an untimely Notice of Disagreement and that she had the right to initiate an appeal as to that timeliness determination.  She has not done so, however.  This is, accordingly, not an issue presently on appeal.

For reasons described below, however, the Board has determined that a TDIU claim is among the issues on appeal.

All issues, other than the tinnitus issue, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260, and the disability has not otherwise been shown to result in interference with employment beyond that contemplated by the assigned schedular evaluation.


CONCLUSION OF LAW

The criteria for an initial evaluation rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 3.321(b)(1), 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO provided the appellant pre-adjudication notice by letter dated in August 2006, which substantially complied with the notice requirements for service connection claims.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The claimant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no assertion of such prejudice in this case.  

Moreover, the Veteran was notified that her claim was awarded with an effective date of October 1, 2006, the first day after her separation from service.  She was provided notice how to appeal the assigned ratings, and she did so.  She was provided a Statement of the Case that advised her of the applicable law and criteria required for higher ratings .

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained service treatment records, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and she has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


The Veteran is seeking a disability evaluation for tinnitus in excess of the currently assigned 10 percent.  According to VA regulation, a 10 percent evaluation is the maximum allowed for tinnitus, regardless of whether it is perceived in one ear, both ears, or in the head.  38 C.F.R. §4.87, Diagnostic Code 6260.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The Veteran has submitted evidence (a 2007 medical review form) that she was deemed not medically qualified for a particular government job, in part because of disorders including her service-connected adjustment disorder and tinnitus.  This contention raises the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this instance, the record does not establish that the rating criteria are inadequate for rating her tinnitus.  There is no indication from an August 2006 VA examination, or elsewhere in the record, of specific significant effects due to tinnitus.  Rather, it is apparent that she has a combination of disorders, significantly including adjustment disorder, that limits her employability.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.

In summary, there is no basis for an initial disability evaluation in excess of 10 percent for tinnitus, and the claim must be denied.


ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.  


REMAND

As to the adjustment disorder and cervical and lumbar spine rating issues, the Veteran has not been afforded VA examinations since September 2006.  These examinations, now nearly five years old, are not sufficiently contemporaneous for accurate rating purposes, and new VA examinations are warranted.  38 C.F.R. § 3.159(c)(4).

A claim for service connection for restless leg syndrome was denied by rating decision in April 2007.  In her April 2008 Notice of Disagreement, while discussing her back disability, the Veteran stated that she has "sensations in [her] legs."  Although this issue was not addressed in the March 2009 statement of the case, she continued to advance an argument for service connection for restless leg syndrome in her May 2009 Substantive Appeal.  The Board finds that her statement of April 2008 constitutes a Notice of Disagreement with respect to the issue of service connection for restless leg syndrome.  

Where a Notice of Disagreement has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The claim is being remanded for issuance of a Statement of the Case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

In addition, the Veteran reports that she has been unable to work and deemed disqualified to perform her profession due to her service connected disabilities.  A request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  This issue has not yet been adjudicated by the RO; therefore, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide updated information (including signed release forms for private treatment) about recent treatment for her disabilities, and, if a response is received, appropriate steps should be taken to obtain updated treatment records.  

2. The Veteran should be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file.  The examiner must address all subjective complaints and objective findings and assign a multi-axial diagnosis, with a Global Assessment of Functioning  (GAF) score assigned.  The examiner must address the significance of the GAF score as to the Veteran's social and occupational impairment in a typewritten report.

3. The Veteran should also be afforded a VA spine examination addressing her cervical and lumbar spine disorders.  The examiner must review the claims file in conjunction with the examination.  For both spinal segments, full range of motion studies must be conducted, and all symptoms must be reported.  Range of motion testing of the cervical spine and lumbar spine must be conducted.  Specific attention is to be directed to ankylosis, spasm, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, if present.  The examiner must also comment on the frequency and duration of any episodes of doctor-prescribed bed rest, as well as the symptoms and severity of any associated objective neurological abnormalities.  All opinions must be supported by a complete rationale in a typewritten report.

4. Issue a Supplemental Statement of the Case addressing the initial rating claims concerning adjustment disorder, the cervical spine disorder, and the lumbar spine disorder; and the TDIU claim.  The Veteran should be allowed a reasonable period of time in which to respond before the case is returned to the Board.

5. Separately, provide the Veteran a Statement of the Case on the issue of entitlement to service connection for restless leg syndrome.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  Then, only if the appeal is timely perfected, the issue should be certified to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


